AMELIA GALLO ARZOUMANIAN and MARK PUZANT ARZOUMANIAN, Appellants,
v.
HOLLYWOOD TOWERS CONDOMINIUM ASSOCIATION, INC., U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE UNDER THE POOLING AND SERVICING AGREEMENT, DATED AS OF OCTOBER 1, 2002, AMOUNG CREDIT-BASED ASSET SERVICING AND SECURITIZIATION LLC, PPT ABS LLC, LITTON LOAN SERVICING LP, AND U.S. BANK NATIONAL ASSOCIATION PPT ASSET-BACKED CERTIFICATES, SERIES 2002-1, WITHOUT RECOURSE, Appellees.
No. 4D09-1021.
District Court of Appeal of Florida, Fourth District.
February 9, 2011.
Jennifer S. Carroll and David Noel of the Law Offices of Jennifer S. Carroll, P.A., Palm Beach Gardens, for appellants.
Jonathan J. A. Paul of Butler & Hosch, P.A., Orlando, for appellee U.S. Bank, N.A.
No appearance filed for appellee Hollywood Towers Condominium Association, Inc.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.